The Honorable Ray D. Anderson         Opinion No. H-885
County Attorney
Terry County Courthouse               He: Whether an inde-
Brownfield, Texas 79316               pendent audit of the Tax
                                      Assessor's records must be
                                      made annually.

Dear   Mr. Anderson:

     you have requested our opinion concerning the following
two questions:

            1. When the Commissioners Court employs
            an accountant to do an independent audit
            of the Tax Assessor's records, is the
            auditor allowed to remove the tax roll,
            receipts, delinquent tax roll and monthly
            receipts from the office of the Tax
            Assessor for the purpose of making the
            audit?

            2.  Is the Commissioners Court required
            to have an independent audit made of the
            Tax Assessor's records annually?

     In answering your first question, we assume that "receipts"
and "monthly receipts" refer to the duplicate receipts of tax
payments and tax receipt stubs kept by the Tax Assessor
pursuant to article 7257 and 7260, V.T.C.S., and not to the
tax monies paid him. In your letter, you suggest that
article 7199, V.T.C.S., provides the answer to question 1.
That provision provides in part:




                                p. 3728
                                                              r




The Honorable Ray D. Anderson - page 2 (H-885)



          The assessor's abstracts shall be kept in
          his office at the county seat of his county,
          as records of his office, and shall be at all
          times subject to the inspection of the public,
          The index book shall show . . . the volume
          and page in which each survey is placed.

     We do not believe that this statute necessarily forbids
the temporary removal of abstracts from the assessor's office
for a reasonable period of time and for a proper purpose.
For example, there is specific statutory authorization for
removal~of the books so that they might be inspected by the
Commissioners Court. See V.T.C.S. art. 7206, 5 1. Nor does
the requirement that trabstracts    "be at all times subject
to the inspection of the public" mandate continuous availability;
otherwise the tax assessor's office could never close. A
temporary unavailability of reasonable duration should not
interfere with the public's right to inspect. Of course,
while certain removal of the records is permitted, it is not
mandated, and the place and procedure for examination of
records by an independent auditor is a matter to be resolved
by agreement between the independent auditor and the tax
assessor.   See Attorney General Opinions O-6260 (1944);
O-2734 and 0-2734A (1940).

     You also ask whether the independent audit should be
made annually. Article 1641, V.T.C.S., authorizes the
Commissioners Court to provide for an independent audit:

             Any Commissioners Court, when in its
          judgment an imperative public necessity exists
          therefor, shall have authority to employ a
          disinterested, competent and expert public
          accountant to audit all or any part of the
          books, records, or accounts of the county . . . .
          The said resolution [providing for such audit]
          may be presented in writing at any regular
          or called session of the Commissioners Court,
          but shall lie over to the next regular term
          of said court . . . .




                               p. 3729
.   .




        The Honorable Ray D. Anderson - page 3 (H-885)



                  Provided that in addition to the emergency
                  powers granted herein, there is also conferred
                  upon the Commissioners Court the authority to
                  provide for and cause to be made an independent
                  audit of the aforesaid accounts and officials
                  when the court, by order duly entered at any
                  regular term, finds that the interest of the
                  public would be best served thereby.

             This statute authorizes the Commissioners Court to call
        for an independent audit when "an imperative public necessity
        exists" or when "the interest of the public would be best
        served thereby," but it does not require independent audits
        to be made annually or at any other interval. Compare V.T.C.S.
        arts. 1641d, 1641e.

                             SUMMARY

                  Certain tax records may but are
                  not required to be temporarily
                  removed from the tax assessor's office
                  for an independent audit. The Commissioners
                  Court of Terry County is not required
                  to have an annual independent audit of
                  the Tax Assessor's records.

                                            _Very truly yours,




                                             Attorney General of Texas

    (PPROVED     BY:                   w




        Opinion Committee

        jwb



                                       p. 3730